Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

YVONNE M. GAMBINI,                              )
                                                )   Supreme Court No. S-16945
                      Appellant,                )
                                                )   Superior Court No. 3PA-16-01858 CI
      v.                                        )
                                                )   OPINION
PERRY W. HAMILTON,                              )
                                                )   No. 7347 – March 29, 2019
                      Appellee.                 )
                                                )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Palmer, Vanessa White, Judge.

              Appearances: Yvonne M. Gambini, pro se, Wasilla,
              Appellant. Notice of nonparticipation filed by Kenneth J.
              Goldman, Kenneth J. Goldman, P.C., Palmer, for Appellee.

              Before: Bolger, Chief Justice, Winfree, Stowers, Maassen,
              and Carney, Justices.

              BOLGER, Chief Justice.

I.    INTRODUCTION
              Yvonne Gambini appeals the superior court’s property division order for
her divorce from Perry Hamilton. Gambini argues that she is entitled to more than half
of the marital estate and that the superior court erroneously treated a loan she made to
Hamilton prior to their marriage as a marital obligation. She also contends that the court
incorrectly valued Hamilton’s retirement account and that several of its procedural
decisions unfairly prejudiced her or violated her rights. None of Gambini’s claims
amounts to reversible error. We therefore affirm the superior court’s property division
order.
II.      FACTS AND PROCEEDINGS
             Sometime in 2006 Gambini and Hamilton rekindled a relationship from
decades prior. Hamilton was married to someone else at the time, though he was in the
process of dissolving that marriage. As part of this process, he agreed to take on certain
financial obligations on behalf of his then-wife. Hamilton and Gambini married on May
29, 2007.
             About five months before they married, the couple took out a home equity
line of credit (HELOC) for $50,000, secured by a cabin Gambini owned in Washington,
where they were living at the time. At trial Gambini asserted that $37,000 of this first
HELOC was a personal loan to Hamilton; she could not, however, remember “what [the
$37,000] was actually spent on.” Hamilton testified that Gambini offered to help him
speed along his divorce proceedings by lending him some money from the HELOC on
her cabin; Hamilton recalled using $14,000 of the HELOC funds to pay off debt
associated with his previous marriage, but he was not certain how the rest was spent.
             Gambini and Hamilton made interest payments on the HELOC from a joint
bank account, but they never made any payments toward the principal. Approximately
one year after their marriage, the couple amended the HELOC, taking out another
$42,005.90 on the line of credit. This second HELOC disbursement helped fund the
couple’s move to Alaska and their purchase of two properties in the Matanuska-Susitna
Borough: one on Hewitt Lake and one on Kim Drive.
             Eventually the couple sold the Kim Drive property to Gambini’s son. They
used the proceeds from the sale to purchase two lots adjoining the Kim Drive property —

                                           -2-                                      7347

the Barbi Drive lots — and to develop them for a residence. A loan on Hamilton’s
401(k) also partially financed the purchase of the Barbi Drive lots.
                 Gambini and Hamilton contracted with Selway Corporation to finance the
construction of a residence on the Barbi lots. The couple conveyed the lots to Selway,
which used the property as security for a loan to finance construction of the residence;
the couple would purchase the residence from Selway upon construction. Construction
on the residence was near completion when the couple separated. At that time they
modified the contract with Selway so Gambini became the sole buyer.
                 Gambini filed for divorce in August 2016. Her complaint recited the basic
elements of a claim for divorce and included no specific claims as to the division of the
marital estate. After Hamilton served his response, Gambini moved for leave to amend
her complaint to add specific claims about the division of marital assets as well as
contract and tort claims. The superior court denied this motion in December. In the
course of discovery, Gambini also filed a “Motion to Determine the Sufficiency of
Defendant’s Objections and Answers to Plaintiff’s Request for Admissions and to Deem
Such Requests Admitted.” The superior court did not rule on the motion before the case
went to trial.
                 The parties filed trial briefs in May 2017, and a bench trial was held the
next day. Hamilton appeared with counsel, and Gambini was unrepresented, although
her brother, sister, and business partner were present. Gambini and Hamilton were the
only witnesses.
                 The superior court issued its findings of fact and conclusions of law in
December. The court divided the marital estate roughly equally. It granted each party
a parcel of real property; declared the Washington cabin Gambini’s separate property but
the HELOC taken out on it a marital obligation; and awarded Gambini half of the marital
portion of Hamilton’s 401(k), to account for his share of the HELOC assigned to

                                             -3-                                      7347

Gambini. The court also noted its decision not to address Gambini’s discovery motion
prior to trial, declaring the motion now moot.
              In December 2017 Hamilton filed a proposed Qualified Domestic Relations
Order (QDRO) to govern the transfer of the portion of his 401(k) owed to Gambini.
Gambini filed her appeal in January 2018, and Hamilton filed a notice of non-
participation later that month. During the pendency of Gambini’s appeal, she and
Hamilton engaged in litigation over the QDRO.
III.	 DISCUSSION
              On appeal Gambini argues that the superior court improperly classified two
real-property parcels and the HELOC secured by her Washington cabin as marital. She
also contends that the court abused its discretion in dividing the marital estate equally
and that it incorrectly valued Hamilton’s retirement account. She challenges the manner
in which the trial court handled her divorce proceedings, arguing that it improperly
prejudiced her in a variety of ways. And she challenges the QDRO issued after she filed
her notice of appeal.
              Upon reviewing Gambini’s claims, we affirm the superior court’s property
division order. Although the court’s reasoning with respect to classification of the
HELOC as a marital investment was partially flawed, its ultimate conclusion was not
clearly erroneous. And none of Gambini’s other claims amount to reversible error.
       A.	    The Superior Court’s Classification Of Assets And Obligations Was
              Not Erroneous.
              When making an equitable division of marital assets, the superior court
must first determine “what specific property is available for distribution,” which involves
classifying assets as separate or marital.1 “The characterization of property as separate



       1
              Stanhope v. Stanhope, 306 P.3d 1282, 1286 (Alaska 2013).

                                           -4-                                       7347
or marital may involve both legal and factual questions.”2 “Findings of fact are reviewed
for clear error, but whether the trial court applied the correct legal rule in exercising its
discretion is a question of law that we review de novo using our independent judgment.”3
“We will find clear error only if ‘we are left with a definite and firm conviction on the
entire record that a mistake has been made.’ ”4
              1.	    Classifying the entire HELOC as a marital obligation was not
                     clear error.
              Gambini argues that a portion of the HELOC was a personal loan to
Hamilton, made prior to the marriage to assist Hamilton with expenses related to his
previous marriage. She contends that the superior court erred by classifying such funds,
used to finance the expenses of another marriage, as a marital obligation. The superior
court considered Gambini’s arguments and observed that she “provided no documents
memorializing the loan and she did not seek repayment of the loan at any time during the
parties’ nine-year marriage.” The court concluded that the HELOC in its entirety was
a marital investment because it found that Gambini and Hamilton “intended [it] to be a
means to finalize [Hamilton’s] divorce so that they could begin their marriage.”
              The superior court’s factual finding that no part of the HELOC constituted
a personal loan to Hamilton was not clearly erroneous. The court was correct that
Gambini did not submit any documents identifying a subset of the HELOC funds as a
loan to Hamilton, nor did she introduce evidence that she had ever sought repayment of
the alleged loan. Moreover the evidence indicated that the funds at issue were spent on



       2
              Odom v. Odom, 141 P.3d 324, 330 (Alaska 2006).
       3
              Beals v. Beals, 303 P.3d 453, 459 (Alaska 2013).
       4
              Tomal v. Anderson, 426 P.3d 915, 923 n.8 (Alaska 2018) (quoting Wood
v. Collins, 812 P.2d 951, 954 n.2 (Alaska 1991)).

                                            -5-	                                       7347

an indeterminate mix of joint and separate obligations and expenses. On this record, we
are not left “with a definite and firm conviction” that the superior court made a mistake
when it determined that no portion of the HELOC was a personal loan to Hamilton.5
              However whether the superior court properly characterized the entire
HELOC as a marital obligation is a separate question. “As a general rule . . . , property
is separate property if it was acquired by a spouse before the marriage.”6 But this rule
is subject to some exceptions;7 for instance, a trial court may classify property or debt
acquired prior to the marriage as marital if it finds that the parties intended it to become
part of the marital estate.8 The superior court’s “[u]nderlying findings as to the parties’



       5
             Smith v. Weekley, 73 P.3d 1219, 1222 (Alaska 2003) (quoting Duffus v.
Duffus, 932 P.2d 777, 779 (Alaska 1997)) (describing our standard of review for clear
error).
       6
              Kessler v. Kessler, 411 P.3d 616, 618 (Alaska 2018); see also Wagner v.
Wagner, 386 P.3d 1249, 1252 (Alaska 2017) (“Generally, a spouse is not liable for the
other spouse’s premarital debts or liabilities.”); AS 25.15.050 (“[N]either spouse is liable
for the debts or liabilities of the other incurred before marriage, and . . . neither is liable
for the separate debts of the other.”).
       7
             See Kessler, 411 P.3d at 618; see also Murray v. Murray, 788 P.2d 41, 42
(Alaska 1990) (“We note that property acquired by the Murrays as a couple may be
marital property even if the acquisition predates the marriage.”).
       8
              Carlson v. Carlson, 722 P.2d 222, 224 (Alaska 1986) (affirming the
classification of real property acquired “shortly before the parties’ marriage” as marital
because the prospective wife “had power of attorney to sign the purchase papers and title
was taken jointly”); cf. Kessler, 411 P.3d at 618-620 (explaining that, for separate
property to transmute into marital property, “the intent that must be shown is the intent
of the owning spouse that his or her separate property be treated as marital property for
the purpose of dividing property in the event of a divorce” (emphasis in original)). We
generally treat debt similarly to property when categorizing it as marital or nonmarital.
See, e.g., Coffland v. Coffland, 4 P.3d 317, 321 (Alaska 2000).
                                             -6-                                         7347

intent are factual findings reviewed for clear error.”9
              Here the HELOC on Gambini’s cabin was issued to Gambini and Hamilton
jointly before marriage, and the couple used the funds from the HELOC for joint
expenditures, including their move to Alaska. It is thus clear that the initial HELOC was
a joint premarital obligation assumed by Gambini and Hamilton. The superior court
found that the couple intended this joint obligation to be marital because part of the
initial $50,000 drawn from it paid off a debt Hamilton owed to his then-wife, thereby
facilitating the dissolution of his marriage and permitting his subsequent marriage to
Gambini. It later found that the “balance owing” on the HELOC “was a marital
obligation because the funds were used by both parties.”
              The superior court’s analysis of this issue is partially flawed. The couple’s
shared use of HELOC funds does not, by itself, demonstrate the necessary intent to
include this joint premarital obligation in the marital estate. As we have previously
noted, the intent to share property is distinct from the intent that that property be marital,
subject to division in the event of a divorce.10 Thus it would be incorrect to infer, solely
from the couple’s use of HELOC funds to support their relationship, that Gambini and
Hamilton intended their joint obligation to be part of the marital estate. However the
record provides additional evidence of that intent. For example, the couple made post­
marital payments on the HELOC from a joint account; they failed to document any
separate debts within the HELOC; and they decided to “roll” the first, premarital HELOC
withdrawal into a second, post-marital withdrawal. On this record we cannot conclude




         9
              Tomal, 426 P.3d at 923; see also Beals v. Beals, 303 P.3d 453, 459 (Alaska
2013).
         10
              See Kessler, 411 P.3d at 619 (discussing transmutation).

                                             -7­                                        7347
that the superior court committed clear error when it determined that the couple intended
the HELOC to be a marital obligation.
               And even if the superior court’s classification were erroneous, the error
would be harmless.11 Alaska Statute 25.24.160(a)(4) authorizes invasion of premarital
holdings “when the balancing of the equities between the parties requires it.”12 Having
determined that the Washington cabin was Gambini’s separate property, the superior
court recognized that Gambini’s possession of this asset would be threatened if Hamilton
failed to pay his share of the joint obligation for which the cabin was security. The
court’s property division order thus offset an award of the entire HELOC to Gambini by
awarding her a portion of Hamilton’s 401(k) equal to one-half the HELOC’s principal
balance.
               The superior court’s decision to consider the HELOC with the marital
property was clearly aimed at ensuring an equitable division between the parties.
Therefore it would have been authorized by AS 25.24.160(a)(4), and not a clear abuse
of discretion, even if the classification of the HELOC as a marital obligation had been
erroneous.13

       11
              “[N]o error . . . in any ruling or order or in anything done or omitted by the
court or by any of the parties is ground for granting a new trial or for setting aside a
verdict or for vacating, modifying or otherwise disturbing a judgment or order, unless
refusal to take such action appears . . . inconsistent with substantial justice. The court at
every stage of the proceeding must disregard any error or defect in the proceeding which
does not affect the substantial rights of the parties.” Alaska R. Civ. P. 61.
       12
              Carlson, 722 P.2d at 224 (stating that separate premarital property “should
not have been deemed a marital asset available for division unless the court specifically
found that a ‘balancing of the equities between the parties’ required invasion of the pre­
marital holding” (quoting AS 25.24.160(a)(4))).
       13
               See Bandow v. Bandow, 794 P.2d 1346, 1347 n.3 (Alaska 1990) (“Whether
                                                                        (continued...)

                                            -8-                                        7347

              2.	    The superior court properly classified real property purchased
                     during the marriage as marital.
              Gambini asserts that the superior court erred in failing to classify two real-
property parcels purchased during the marriage, the Hewitt Lake and Barbi Drive
properties, as her separate property.14 Gambini did not raise this issue at trial, so it is
waived as an issue for appeal.15 But even if the issue were properly before us, Gambini’s
argument could not prevail since it relies on a mistaken understanding of the doctrine of
tracing.16
              Assets acquired during the marriage are presumed to be marital.17
However, under the doctrine of tracing, assets acquired through a source other than



       13
               (...continued)
or not the equities require invasion of premarital assets . . . lies within the broad
discretion of the trial court and will not be overturned absent a clear abuse of discretion.”
(quoting Julsen v. Julsen, 741 P.2d 642, 646 n.4 (Alaska 1987))).
       14
               Gambini extends the same argument to the Kim Drive property and the
proceeds derived from its sale. But the superior court did not address the Kim Drive
property in its property division order. The couple purchased this property with HELOC
funds during their marriage, sold it, and put the proceeds towards the purchase of the
Barbi Drive property. Our analysis of the Barbi Drive property thus applies equally to
the Kim Drive property.
       15	
              Wells v. Barile, 358 P.3d 583, 589 n.17 (Alaska 2015).
       16
             As with Gambini’s claim disputing the superior court’s classification of the
HELOC as a marital obligation, the superior court’s application of the legal principles
governing property classification is at issue, so we review its decision de novo. See
Beals v. Beals, 303 P.3d 453, 459 (Alaska 2013).
       17
             See, e.g., Coffland v. Coffland, 4 P.3d 317, 321 (Alaska 2000) (“We
presume that property acquired during the marriage is marital.”); cf. Stanhope v.
Stanhope, 306 P.3d 1282, 1290 (Alaska 2013) (“[T]here is a presumption that debts
incurred during [the] marriage are marital.”).

                                            -9-	                                       7347

marital income may qualify as separate property if their acquisition can be traced through
the “exchange, appreciation, or income” of a separate-property asset.18 There are three
primary types of separate property: “property acquired by one spouse before marriage,
property acquired by gift, and property acquired by inheritance.”19
              Both properties in question here were purchased during the marriage and
are thus presumptively marital.20 Gambini contends that because the HELOC was
secured by Gambini’s separate property, her Washington cabin, the withdrawals on the
HELOC are separate funds. Therefore, she argues, the real properties purchased with
those funds should be separate as well. However credit obtained in the form of a secured
transaction is not appreciation or income of the property that serves as collateral; the
collateral simply facilitates the acquisition of credit. Thus the use of Gambini’s separate
property to secure the purchase loans for the two real-property parcels does not make
those parcels her separate property.
       B.	    Equitable Distribution Of The Marital Estate Was Not An Abuse Of
              Discretion.
              The “superior court has broad discretion when dividing property in a
divorce proceeding and we will not disturb [a] property division unless it is clearly
unjust.”21 In general we presume that an equal division of property is equitable.22 It is




       18
              Schmitz v. Schmitz, 88 P.3d 1116, 1127 (Alaska 2004).

       19
              Id.

       20

              Coffland, 4 P.3d at 321.
       21
              Elliott v. James, 977 P.2d 727, 730 (Alaska 1999).
       22
Day v. Williams, 285 P.3d 256, 261 (Alaska 2012).

                                           -10-	                                     7347

the burden of the party seeking a different arrangement to show that an equal division
is unjust.23
               Gambini argues that evidence at trial showed Hamilton had unreasonably
depleted the couple’s marital assets through loans on his retirement account, transactions
related to the couple’s Kim and Barbi Drive properties, and the sale of a Toyota Tundra.
For this reason, she asserts that equal division of the marital estate was an abuse of
discretion.24 But there was a reasonable explanation for the loans taken out by Hamilton,
as well as the financial dealings surrounding the Kim and Barbi Drive properties.25
Evidence supports the conclusion that the loans taken out on Hamilton’s 401(k) during
the marriage were for legitimate marital purposes, and no evidence, only Gambini’s
allegations, controverts this conclusion. With respect to the funds derived from the
couple’s sale of their Kim Drive home to Gambini’s son, Gambini did not provide
documentary evidence or testimony to contradict Hamilton’s testimony that the proceeds
were used for legitimate marital purposes. And she neither argued nor provided evidence
supporting the claim that Hamilton had sold the couple’s Toyota Tundra.


       23
               Id.
       24
               See AS 25.24.160(a)(4)(E) (providing as one factor for a superior court’s
fair allocation of the economic effect of divorce in its property division “the conduct of
the parties, including whether there has been unreasonable depletion of marital assets”).
“The elements of unreasonable depletion are ‘(1) use of personal property for the
spouse’s own benefit, (2) at a time when the marriage is breaking down (either before
or after separation), (3) with an intent to deprive the other spouse of the other’s share of
the marital property.’ Not all of the identified elements need to be present in each case.”
Elliott, 977 P.2d at 733 (quoting Jones v. Jones, 942 P.2d 1133, 1140 (Alaska 1997)).
       25
              “[F]actual findings of the trial court are reviewed for clear error”; we find
clear error, where, after a thorough review of the record and viewing the evidence in the
light most favorable to the trial court’s rulings, we reach a definite and firm conviction
that a mistake has been made. Rausch v. Devine, 80 P.3d 733, 737 (Alaska 2003).

                                           -11-                                       7347

              The record also supports the superior court’s conclusion that Gambini and
Hamilton reached a good faith agreement that the Barbi Drive property under
construction at the time of the couple’s divorce, along with the associated mortgage,
would be Gambini’s “separate post-separation asset and liability.” The financial burdens
incidental to Gambini’s acquisition of the Barbi residence as her separate property are
a logical consequence of this decision, not evidence of unreasonable marital asset
depletion. It was not clear error for the superior court to find no evidence of
unreasonable depletion of marital assets, and therefore no abuse of discretion to divide
the marital estate equally.
       C.	    There Was No Clear Error In The Superior Court’s Valuation Of
              Hamilton’s Retirement Account.
              Retirement benefits earned during marriage are marital assets subject to
equitable division.26 To calculate the marital portion of Hamilton’s retirement account,
the superior court subtracted the account value printed on an account statement from
2007, the time of Gambini’s and Hamilton’s marriage, from the value printed on a
statement from the time of the couple’s separation. Gambini contends that the superior
court undervalued the marital portion of Hamilton’s retirement account by focusing on
the wrong year.27 She argues that a change in the account’s administrator in 2010 means
that a 2010 account statement, rather than the 2007 statement used by the court, provides
the actual baseline value for the marital portion of the retirement account. But the
change in administrator did not affect the validity of the trial court’s use of a 2007
account statement; absent further evidence not present in the record, there is no reason
to conclude that a change of administrator in 2010 somehow altered the starting value

       26
              Edelman v. Edelman, 3 P.3d 348, 356 (Alaska 2000).
       27
             Valuation of assets is a factual determination, which we review for clear
error. Beals v. Beals, 303 P.3d 453, 459 (Alaska 2013).

                                          -12-	                                    7347

of the retirement account at the time of marriage in 2007.28 The trial court thus made no
clear error in its valuation of Hamilton’s retirement account.
       D.	    The Superior Court’s Handling Of The Divorce Proceedings Did Not
              Prejudice Gambini Or Violate Her Rights.
              Gambini challenges the superior court’s treatment of two pretrial motions,
its failure to resolve the divorce case within six months of trial, and its treatment of her
as an unrepresented litigant. However none of these claims provides grounds for
reversal.
              The superior court did not commit reversible error by denying Gambini’s
motion to amend her complaint or by tabling her discovery motion until trial. It was
within the court’s discretion to deny the addition of the contract and tort claims for which
Gambini sought leave to amend her complaint,29 as it was not manifestly unreasonable
for the court to determine that they were non-divorce causes of action more properly
decided in a subsequent case at law than in an equitable divorce proceeding.30 And
Gambini was not prejudiced by the court’s denial of her request to add specific claims
regarding distribution of the marital estate since she had the opportunity to raise these
claims at trial. Likewise she was not prejudiced by the court’s decision to leave her
discovery motion pending at the time of trial and then dismiss it as moot. The arguments


       28
              Gambini also claims that the loans on Hamilton’s 401(k) should be added
to its value. But taking out a loan on a pension account does not increase that pension
account’s value by the amount of loan.
       29
            “We review the denial of leave to amend for abuse of discretion.” Valdez
Fisheries Dev. Ass’n v. Alyeska Pipeline Serv. Co., 45 P.3d 657, 671 (Alaska 2002).
       30
             Nelson v. Jones, 787 P.2d 1031, 1034 (Alaska 1990) (explaining that it is
not necessary “to require tort actions between married persons to be litigated in the
divorce proceeding”). Gambini’s proposed contract and tort claims were based on
Hamilton’s withdrawal from involvement in construction of the Barbi Drive residence.

                                           -13-	                                      7347

in her discovery motion raised questions of fact that could be more efficiently explored
at trial than in a pretrial proceeding.31 Therefore neither procedure constituted reversible
error.
              The superior court’s failure to resolve Gambini’s divorce case within six
months of trial does not affect the validity of the judgment either. As Gambini points
out, AS 22.10.190(b) declares that superior court judges may not be issued salaries
unless they submit an affidavit assuring that all matters referred to them have been
completed or decided within six months. But in Hertz v. Hertz we held that this statute
is not directly enforceable by private citizens.32 This forecloses Gambini’s effort, as a
private citizen, to enforce the statute. And even if the statute were privately enforceable,
Gambini’s failure to show how the delay influenced the court’s decision would prevent
us from reversing on this ground.33
              Finally the superior court did not violate Gambini’s right to due process or
freedom of expression by the way it handled the case and treated her as an unrepresented
litigant. Gambini’s assertion that the trial court prevented her from presenting her case
in the manner she intended is not borne out in the record: the court allowed her to use
her notes consistent with the court rules and gave her the opportunity to call witnesses.
And the record does not indicate that the court was impermissibly biased toward
Hamilton’s counsel; the court’s questioning of Gambini evidences its effort to obtain
relevant testimony, not to act as a cross-examiner for the defense. Gambini was not

         31
            See Breck v. Ulmer, 745 P.2d 66, 74 (Alaska 1987) (stating that the
appellant “must show prejudicial error” to succeed on appeal; that is, “that the error . . .
had ‘substantial influence’ on the outcome of the case” (quoting Loof v. Sanders,
686 P.2d 1205, 1209 (Alaska 1984))).
         32
              847 P.2d 71, 75 (Alaska 1993).
         33
              See Breck, 745 P.2d at 74.

                                           -14-                                       7347

clearly deprived of any right to cross-examine an adverse witness; she never asked to
cross-examine Hamilton, and she raised no objection on the record that she had not been
afforded the opportunity to do so.34 Lastly the court’s restriction on Gambini’s ability
to talk with her brother and sister at counsel table during the proceedings was well within
the court’s authority over the kind of speech that is permitted to occur at trial.35 There
was no constitutional violation in any of these actions by the superior court.
       E.     We Retain Jurisdiction Over Gambini’s QDRO Claims.
              Finally, Gambini takes issue with the substance and process of the QDRO
issued to transfer half of the marital portion of Hamilton’s pension fund to Gambini. But
we cannot decide her claims regarding the QDRO because the order she disputes and its
related filings are not in the record. We will thus issue additional orders to supplement
the record and allow the parties to brief the claims related to the QDRO on the expanded
record.




       34
              Moreover the federal right to cross-examine an adverse witness, flowing
from the Sixth Amendment as applied to the states through the Fourteenth Amendment,
applies only to criminal defendants — not civil plaintiffs like Gambini. See U.S. Const.
Amend. VI (“In all criminal prosecutions, the accused shall enjoy the right . . . to be
confronted with the witnesses against him.” (emphasis added)); Davis v. Alaska,
415 U.S. 308, 315 (1974) (stating that the rights conferred by the confrontation clause
is secured for defendants in state proceedings under Pointer v. Texas, 380 U.S. 400
(1965)). And although the federal courts urge that a “special solicitude” be afforded to
unrepresented litigants, this is a prudential policy rather than a constitutional mandate.
Tracy v. Freshwater, 623 F.3d 90, 101-03 (2d Cir. 2010). So the trial court’s failure to
ask Gambini if she would like to cross-examine Hamilton cannot constitute a due-
process violation.
       35
              See Mezibov v. Allen, 411 F.3d 712, 718 (6th Cir. 2005) (stating that the
courtroom is a forum in which “the First Amendment rights of everyone . . . are at their
constitutional nadir”).
                                           -15-                                      7347

IV.   CONCLUSION
             For the reasons stated, we AFFIRM the superior court’s property division
order. And we retain jurisdiction of the QDRO issue so that the parties may supplement
the record and provide additional briefing.




                                         -16-                                    7347